          Case 1:19-cv-09155-ER Document 32 Filed 01/13/20 Page 1 of 2




                                                                             Marjorie J. Peerce
                                                                             Tel: 646.346.8039
                                                                             Fax: 212.223.1942
                                                                             peercem@ballardspahr.com




January 13, 2020

By Electronic Filing

Honorable Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:    People of the State of New York v. Pennsylvania Higher Education Assistance Agency
       d/b/a FedLoan Servicing and American Education Services, 19-cv-9155

Dear Judge Ramos:

        On behalf of the Pennsylvania Higher Education Assistance Agency (PHEAA), we write
to seek leave to file a motion requesting leave to file up to a fifty page memorandum in support of
PHEAA’s forthcoming motion to dismiss (exclusive of table of contents, table of authorities, and
signature page), in excess of the twenty-five pages permitted by the Court’s Individual Practices.
Counsel for the New York Attorney General (NYAG) has consented to thirty-five pages of
reciprocal briefing on PHEAA’s motion to dismiss, but opposes fifty pages for our moving
memorandum.

        We submit that up to a fifty page memorandum is appropriate here because NYAG’s 359-
paragraph complaint purports to state federal and state-law claims against a federal contractor
performing services on behalf of the federal government. The Court has authorized PHEAA to
move for dismissal under Rules 12(b)(1) and 12(b)(6) based on, among other things, derivative
sovereign immunity, intergovernmental immunity, standing, ripeness, failure to join an
indispensable party, and preemption, all of which raise complex constitutional and/or prudential
issues. PHEAA submits that briefing in excess of the standard limits will assist the Court in
resolving PHEAA’s forthcoming motion.

We thank the Court for its consideration of our request.

Respectfully submitted,

/s/ Marjorie J. Peerce

Marjorie J. Peerce

MJP/mm
        Case 1:19-cv-09155-ER Document 32 Filed 01/13/20 Page 2 of 2



NYAG v. PHEAA, No. 19-cv-9155
Page 2


cc:   Jane M. Azia, Esq. (by ECF)
      Carolyn M. Fast, Esq. (by ECF)
      Sarah E. Trombley, Esq. (by ECF)
      Laura Levine, Esq. (by ECF)
